J-S56028-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JOHN LEWIS BELLOWS

                            Appellant                 No. 1378 MDA 2014


                   Appeal from the PCRA Order July 21, 2014
               In the Court of Common Pleas of Bradford County
              Criminal Division at No(s): CP-08-CR-0000159-2010


BEFORE: SHOGAN, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY JENKINS, J.:                       FILED NOVEMBER 05, 2015

        Appellant John Lewis Bellows appeals from the order of the Bradford

County Court of Common Pleas denying his petition filed pursuant to the

Post Conviction Relief Act , 42 Pa.C.S. § 9541 et seq. We affirm.

        On October 27, 2010, a jury found Appellant guilty of indecent assault

(complainant less than 13 years of age).1       On January 17, 2011, the trial

court sentenced Appellant to 15 months to 5 years’ imprisonment.

Sentencing Order, 1/17, 2011. Appellant received credit for the 219 days he

previously served.      Id.    The sentence imposed by the trial court did not

include probation. Id.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. § 3126(a)(7).
J-S56028-15



       On January 26, 2011, Appellant filed a post-sentence motion for

judgment of acquittal, which the trial court denied on March 31, 2011. On

April 25, 2012, this Court affirmed. Appellant filed a petition for allowance

of appeal, which the Supreme Court of Pennsylvania denied on December

27, 2012.

       On September 6, 2013, Appellant filed a pro se PCRA petition, which

he subsequently amended.2 The court held an evidentiary hearing and, on

July 21, 2014, it denied the PCRA petition. On August 14, 2014, Appellant

timely filed a notice of appeal. The trial court did not request, and Appellant

did not file, a concise statement of matters complained of on appeal

pursuant to Pennsylvania Rule of Appellate Procedure 1925(b).        On March

18, 2015, the trial court issued a statement in lieu of a Rule 1925(a) opinion

adopting its July 21, 2014 order denying the PCRA petition.

       Appellant completed serving his sentence on June 12, 2015.3

       Appellant raises the following issues for our review:


____________________________________________


2
  On December 23, 2013, the trial court issued an order noting it held a
hearing pursuant to Commonwealth v. Grazier, 713 A.2d 81 (Pa.1998),
and finding Appellant knowingly and voluntarily waived his right to counsel
during the PCRA proceedings.
3
   On January 17, 2011, the trial court sentenced Appellant to a maximum of
five years’ imprisonment and ordered that Appellant receive credit for 219
days previously served. Because of the credit for time-served, Appellant
began serving his sentence on June 12, 2010 and he completed serving his
five-year sentence on June 12, 2015.



                                           -2-
J-S56028-15


         1. Whether direct appeal counsel was ineffective for not
         properly arguing that the finality of a pretrial motion order
         by the court can not be changed mid-trial. The child was
         reuled “unavailable” as a witness according to the TYHA
         (Tender Years Hearsay Act), 42 Pa.C.S. § 5985.1.

         2. Whether direct appeal counsel failed and was ineffective
         for not bringing the claim of a confrontation rights
         violation, Commpnwealth called the child’s preliminary
         transcript into testimony.    They Commonwealth also
         violated the TYHA statute by not giving notice, by the
         statute.

         3. Whether direct appeal counsel in effectiveness of not
         raising the claim on direct appeal of the hearsay testimony
         of Tricia Tietjen proven to be sufficient indicia of reliability
         for the hearsay exception according to the TYHA statute.

         4. Whether the petition has been prejudiced by trial
         counsels ineffectiveness by the Commonwealth “not”
         turning over the actual forensic interview of the child
         instead of a summary interview. Trial counsel failed to
         request the whole C.Y.S. file of the child. Direct appeal
         ounsel is ineffective for not claiming these issues on direct
         appeal.

         5. Whether direct appeal counsel has been ineffective for
         not bringing up trial counsels ineffectiveness on direct
         appeal, due to the defendants short sentense.

Appellant’s Brief at 7-8 (verbatim).

      To be eligible for PCRA relief:

         [T]he petitioner must plead and prove by a preponderance
         of the evidence all of the following:

         (1) That the petitioner has been convicted of a crime under
         the laws of this Commonwealth and is at the time relief is
         granted:

            (i) currently serving a sentence of imprisonment,
            probation or parole for the crime;

            (ii) awaiting execution of a sentence of death for the
            crime; or


                                        -3-
J-S56028-15


              (iii) serving a sentence which must expire before the
              person may commence serving the disputed
              sentence.

42 Pa.C.S. § 9543(a)(1); accord Commonwealth v. Turner, 80 A.3d 754

(Pa.2013) (finding § 9543(a)(1) was constitutional and barred review of

PCRA     petition    where    petitioner       was   no   longer    serving   sentence).

Accordingly, to be eligible for PCRA relief, the petitioner must be “serving a

sentence     of     imprisonment,      probation     or    parole    for   the   crime.’”

Commonwealth v. Williams, 977 A.2d 1174, 1176 (Pa.Super.2009)

(quoting Commonwealth v. Hart, 911 A.2d 939, 941-42 (Pa.Super.2006)).

A petitioner becomes ineligible for relief upon completion of his sentence,

“regardless of whether he was serving his sentence when he filed the

petition.” Id. (quoting Hart, 911 A.2d at 941-42).

       Appellant completed serving his sentence for the indecent assault

conviction on June 12, 2015, while his appeal of the order denying his PCRA

petition was pending. Because Appellant completed serving his sentence, he

is ineligible for PCRA relief and we will affirm the denial of his PCRA petition. 4

       Order affirmed.




____________________________________________


4
  This Court may affirm a PCRA court’s decision on any grounds.
Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa.Super.2012) (citing
Commonwealth v. Burkett, 5 A.3d 1260, 1267 (Pa.Super.2010)).



                                           -4-
J-S56028-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/5/2015




                          -5-